DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Office Action is in response to the amendment filed 01/07/2022.
Claims 1-21 are pending. 

Response to Arguments
Rejections under 35 U.S.C. 112 and Objection to the Specification
Applicant's arguments regarding the rejection of claims 1-21 under 35 U.S.C. 112 have been fully considered and are partially persuasive.  Applicant’s arguments regarding claims 1-12 and 21 have been fully considered and are persuasive, therefore the 35 U.S.C. rejection regarding claims 1-12 and 21 has been withdrawn.  However Applicant’s arguments regarding claims 13-20 have been fully considered and are not persuasive.  Regarding claims 13 and 17, Applicant argues: “The Examiner cites paragraph [0032] of the current application in alleging that the specification fails to support the claimed feature of: "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current," as provided in Claim 13. Specifically, the Examiner cites the following passage from paragraph [0032]: "Therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value." (emphasis added). 
However, the original description provides several descriptions with detailed support regarding the claimed feature of "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current". 
Paragraph [0031] and Figure 3 of the current application each further describe this claimed feature. Paragraph [0031] states: "Line 314 represents the second current supply control signal. ... Line 318 represents the voltage trigger signal for analog to digital converter that measures the output of the peak detector after the delay (Delay1) 322. The delay may be triggered by the start of the second current supply control signal. .... Line 320 represents the analog to digital measurement of the peak detector output." (emphasis added). 
Paragraph [0031] also states "Line 312 represents the voltage at the high side feed terminal or low side return terminal (whichever is being tested at the time)." As shown in Fig. 3, above, line 312 varies during the delay period (322) and stabilizes to a consistent value before the end of the delay period, thereby allowing the stabilized voltage to be measured after the delay. 
As paragraph [0031] and corresponding Figure 3 make clear, the "output of the peak detector", which is measured "after the delay", and where the "delay may be triggered by the start of the second current supply control signal" corresponds to and provides the required antecedent basis for the claimed "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current." 
Additionally, as provided in paragraph [0029] of the written description: "The system determines if a second condition (e.g. a delay period has expired from the current being provided to the squib loop, or voltage threshold) is met, in block 216. After the second condition is met, the voltage is measured (e.g. by the amplifier 170, the peak detector 172, and the ADC 174) between the high side feed terminal and the low side return terminal in block 218" (emphasis added). This "second condition," which is described as including expiration of the delay period after providing the current, and the corresponding statement: "After the second condition is met, the voltage is measured" provides further support for the claimed feature of "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current" 
Accordingly, the feature of: "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current" as provided in Claim 13, and the similar feature of Claim 17, are each fully supported by the original specification, and that the objections to Claims 13, 17, and to the corresponding specification are improper and should be withdrawn. 
Specification
The specification is objected to as allegedly "failing to provide antecedent basis for the claimed subject matter" and indicates that alleged new subject matter must be deleted. Applicant respectfully traverses this rejection. As described with reference to the Rejections under 35 U.S.C. §112, the original specification provides ample support and antecedent basis for the claimed subject matter. Thus, the specification includes no new matter and the objections to the specification are improper and should be withdrawn.”.   Applicant is correct in asserting that the specification teaches “The system determines if a second condition (e.g. a delay period has expired from the current being provided to the squib loop, or voltage threshold) is met, in block 216. After the second condition is met, the voltage is measured (e.g. by the amplifier 170, the peak detector 172, and the ADC 174) between the high side feed terminal and the low side return terminal in block 218”, however the Examiner disagrees that this teaches “measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current”, as the specification states “a second condition (e.g. a delay period has expired from the current being provided to the squib loop, or voltage threshold)” in Paragraph [0029].  As the specification teaches that there can be an alternative option, there is no teaching that the measurement occurs only after waiting a delay time.  Therefore the rejection stands.

Rejections under 35 U.S.C. 103
Applicant's arguments regarding the rejection of claims 1-9 and 21 under 35 U.S.C. 103 as being obvious over Kuivenhoven (US 2008/0086250 A1, cited in IDS, heretofore referred to as Kuivenhoven) in view of Easwaran et al (US 2018/0017601 A1, heretofore referred to as Easwaran) in view of Reeb et al (DE 3905422 A1, using attached translation, heretofore referred to as Reeb) have been fully considered and are not persuasive.  Applicant argues: “First, p. 14 of the Office Action cites Paragraph 0045 of Reeb as allegedly disclosing "wherein the voltage value is a peak voltage." The USPTO file wrapper includes a copy of the Reeb with a paragraph-by-paragraph translation from the original German to English. That USPTO translation document includes, at paragraph [0045]: "If sufficiently large charging capacities 30A and 30B and sufficiently high-ohmic load resistors 10A and 10B are connected to terminals (A) and (B), peak value rectification takes place and smoothed DC voltages are available as test voltages at terminals (A) and (B)." This section of the specification refers to Fig. 4b, as noted in the first sentence of paragraph [0044]. Paragraph [0055] of Reeb identifies "a squib 24". 
As shown in annotated FIG. 4b, below, neither of the terminals (A) and (B) 
correspond to a "feed terminal" or a "return terminal" that supplies current to the squib 
(24) Thus, the "voltage" of Reeb which was cited as allegedly being the claimed 
"voltage between the feed terminal and the return terminal", and where each of the "feed terminal" and the "return terminal" are claimed as being "for the squib loop". 
              Accordingly, Reeb does not disclose or suggest either of the limitations of claim 1 for which it is cited, namely "a voltage measurement unit configured to measure a voltage between the feed terminal and the return terminal during the defined time period and determine a peak voltage" and "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current". Thus, the rejections of claim 1 and its dependent claims 2-12 and 21, which each ultimately depend from claim 1, based on Reeb are improper and should be withdrawn.”.  Applicant is correct in asserting that Reeb does not teach “a voltage measurement unit configured to measure a voltage between the feed terminal and the return terminal during the defined time period and determine a peak voltage”.  However, Kuivenhoven is relied on to teach “a voltage measurement unit configured to measure a voltage between the feed terminal and the return terminal during the defined time period (Kuivenhoven; The squib resistance diagnostic circuit 1200 includes... a second differential amplifier 1220 to measure the voltage across the squib 180, para 0085).”.  Further Applicant argues Reeb does not teach “measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current”. This is not claimed in claim 1.  Therefore the rejection stands.
Applicant's arguments regarding the rejection of claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kuivenhoven in view of Easwaran in view of Reeb in view of Li et al. (US 2008/0278174 A1, heretofore referred to as Li) have been fully considered and are not persuasive. See above arguments.
Applicant's arguments regarding the rejection of claim 13-14 under 35 U.S.C. 103 as being obvious over Kuivenhoven in view of Reeb have been fully considered and are not persuasive.  Regarding claim 13, Applicant argues: “Page 14 of the Office Action states: "Kuivenhoven fails to explicitly disclose wherein the voltage value is a peak voltage measured after waiting a delay time from the providing the testing current". The Office Action relies upon Reeb to allegedly disclose this feature of claim 13. 
 
 
 
 
As described regarding Claim 1, above, Reeb does not disclose or suggest, at least "wherein the voltage value is a peak voltage." 
Paragraphs [0060], [0087], and [0100] of Reeb are cited on p. 14 of the Office Action as allegedly disclosing "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current' 
as included in independent claim 13. However, none of those paragraphs [0060], [0087], and [0100] of Reeb disclose or suggest this feature of independent claim 13. 
Paragraph [0060] of Reeb describes "a reading voltage", which is not defined in that paragraph [0060]. The "reading voltage" is defined in paragraph [0077] as "reading voltage U AWAY AB", which appears to be a mangled translation of formatting describing the voltage noted "UAB" Col. 12, line 65 of the original (German language) publication, DE 
3905422 Al includes the following equation: f/AB=  UP2)which further 
describes the described "reading voltage" as corresponding to voltages between the terminals (A) and (B) and not to "a peak voltage between the feed terminal [of the squib loop] and the return terminal [of the squib loop]," as claimed. 
Paragraph [0087] of Reeb includes no description of "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current'. The USPTO translation document is very fractured and mangled from the original German Language publication and is extremely difficult to parse. An alternative machine translation of the cited paragraph [0087] of Reeb, from Google Patents states: 
In the absence of an error and unactuated key switch 38 b or 38 b', the time course 66of the read voltage U pi s composed of a DC voltage mean value U  0o and an AC voltage, the fundamental wave 66 a of which has a fundamental frequency which is twice the drive voltage Up; the fundamental frequency of the drive voltage U is thus suppressed in the measurement result U P1 . B 38 is actuated the key switch, or is located in at least one of the windings of the transformer 16, a short circuit before the timing of the read voltage U passumes 1 in accordance with (3) the shape 67th It is characterized in that it contains harmonics, the fundamental wave 67 a at the frequency of the driving voltage Up, said fundamental wave 67 an also a first predetermined phase relation to the oscillations gungszug 65 of the driving voltage UPhas (it is in way of example phasality indicated). While in the time interval T HW1 the amplitude of the alternating voltage component appears to be increased (if necessary, up to the limiting use by valves 4/1 to 4/4 and 5/1 to 5/4 ), this appears reduced in the time interval T Hw2 . 
According to (4) there were exactly the opposite conditions, if a corresponding  
button 38 b 'would be actuated, or a corresponding short circuit in one of the windings of the transformer 11 was present. It can be seen that the corresponding fundamental wave 68 as of the then obtained shape 68 of the reading voltage with respect to the vibration train 65 of the supply voltage Up or with respect to the vibration train 66 of the reading voltage U P1 has a second, predetermined phase position, which differs from the first (2 T 1 + T HW Hw), that differs by time offset by 1/2 at half the period of the drive frequency. 
This significant Phase nversatz is easy to evaluate by the time shift of the occurrence of any eyesight value (exemplified by an arrowhead) is detected with respect to the phase 
position of the drive variable U Por / P. 
The "drive variable UP or   appear to refer to voltages and currents present elsewhere in the circuit shown in annotated Fig. 4b, and not on any node that could reasonably considered a "feed terminal" or a "return terminal" that supplies current to the squib (24). 
Paragraph [0100] of Reeb also includes no disclosure or suggestion of any voltage reading between any structure that could reasonably considered a "feed terminal" or a "return terminal" that supplies current to the squib (24) as necessary to disclose the claimed feature of "measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current", as included in independent claim 13. 
As described, Reeb does not disclose or suggest, at least, this feature of claim 13. Accordingly, neither Reeb nor Kuivenhoven discloses or suggests at least this feature of Claim 13. Thus, the rejections of claim 13 and claim 14, which depends from claim 14, based on Reeb are improper and should be withdrawn.” Applicant is correct in asserting that Reeb does not teach “measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current”.  However, Kuivenhoven is relied on to teach “connecting a measuring circuit between the feed terminal and a return terminal, and measuring a voltage value between the return terminal and the feed terminal (Kuivenhoven; The squib resistance diagnostic circuit 1200 includes... a second differential amplifier 1220 to measure the voltage across the squib 180, para 0085).”.  Reeb is relied on to teach “wherein the voltage value is a peak voltage (Reeb; Par 0045; Reeb teaches measuring a peak voltage) measured only after waiting a delay time from the providing the testing current (Reeb; Par 0060, 0087, and Par 0100; Reeb teaches waiting a delay time after activating the switch to measure).” Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven and Easwaran with the teaching of Reeb for the purpose of accurately testing a circuit without activating it (Reeb; Par 0006). Furthermore, Reeb teaches the voltage is a peak voltage “this AC voltage is then peak value rectified and quantized in order to assign different commands to different load conditions.” in Paragraph [0002] of the translation. Therefore the rejection stands.
Applicant's arguments regarding the rejection of claim 17-19 under 35 U.S.C. 103 as being obvious over Kuivenhoven in view of Griffin in view of Reeb have been fully considered and are not persuasive.  See above arguments.

Specification
The amendment filed 07/01/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 13 recites “measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Claim 17 recites “to measure a voltage between the feed terminal and the return terminal only after a time delay after the test current is provided to the feed terminal”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13 recites “measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Claim 17 recites “to measure a voltage between the feed terminal and the return terminal only after a time delay after the test current is provided to the feed terminal”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 13 recites “measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Claims 14-16 are rejected for depending on rejected base claim 13.
Claim 17 recites “to measure a voltage between the feed terminal and the return terminal only after a time delay after the test current is provided to the feed terminal”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Claims 8-20 are rejected for depending on rejected base claim 17. 

.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “measuring a peak voltage between the feed terminal and the return terminal only after waiting a delay time from the providing the testing current”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Claims 14-16 are rejected for depending on rejected base claim 13.
Claim 17 recites “to measure a voltage between the feed terminal and the return terminal only after a time delay after the test current is provided to the feed terminal”. The specification specifically states “therefore, the expected measured voltage from the peak detector value would exceed the diode voltage drop and the system would compare the sampled voltage to the peak voltage acquired after the delay will be around a target value between an upper threshold value and lower threshold value. The target value is a function of the inductive components, capacitive components, resistive components and di/dt of the applied current for the given time delay.”, in paragraph [0032], with no mention of it measured “only after waiting a delay time”.
Claims 8-20 are rejected for depending on rejected base claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21 are rejected under 35 U.S.C. 103 as being obvious over Kuivenhoven (US 2008/0086250 A1, cited in IDS, heretofore referred to as Kuivenhoven) in view of Easwaran (US 2018/0017601 A1) in view of Reeb et al (DE 3905422 A1).

Regarding Claim 1, Kuivenhoven teaches a system for safe diagnosis leakage of a squib loop (Kuivenhoven; a squib resistance diagnostic circuit for determining whether a squib resistance is within a predetermined squib resistance range, para 0009; The diagnostic fault data stored within the fault registers of the squib driver module 120 indicate whether a fault (open, short, resistance value outside a predetermined range [leakage/short-circuit resistance diagnosed] para 0045), the system comprising: 
a high side driver connected to a firing voltage source and a feed terminal for the squib loop (Kuivenhoven; As shown, each squib circuit 135 includes a high side driver (HSD) 175 and a low side driver (LSD) 185 coupled for controlling test or deployment current to the corresponding squib 180 embedded in the corresponding squib-controlled device 125, para 0053; also see Fig. 1 [high side driver HSD 175 is connected to firing voltage SDV and to feed line terminal X of squid loop 180]); 
a low side driver connected to a return terminal for the squib loop and a ground (Kuivenhoven; As shown, each squib circuit 135 includes a high side driver (HSD) 175 and a low side driver (LSD) 185 coupled for controlling test or deployment current to the corresponding squib 180 embedded in the corresponding squib-controlled device 125, para 0053; also see Fig. 1 [low side driver LSD 185 is connected to return line terminal Y of squid loop 180 and to ground]); 
a testing current source being configured to provide a test current to the feed terminal for a defined time period (Kuivenhoven; a high side driver (HSD) 175 and a low side driver (LSD) 185 coupled for controlling test or deployment current to the corresponding squib 180... the high side driver 175 includes a first gated transistor (e.g., MOSFET) serially coupled (directly or indirectly) to drive current to the squib 180. The low side driver 185 includes a second gated transistor (e.g., MOSFET) serially coupled (directly or indirectly) to receive current from the squib 180, para 0053); and 
a voltage measurement unit configured to measure a voltage between the feed terminal and the return terminal during the defined time period (Kuivenhoven; The squib resistance diagnostic circuit 1200 includes... a second differential amplifier 1220 to measure the voltage across the squib 180, para 0085). 
Kuivenhoven fails to disclose determine a peak voltage and wherein the system is configured to detect a polarity of a current blocking diode connected between the feed terminal and the return terminal.
Easwaran teaches determine a peak voltage (Easwaran; Fig 1, Element 153 and Par 0037) and wherein the system is configured to detect a polarity of a current blocking diode connected between the feed terminal and the return terminal (Easwaran; Par 0040 and 0046). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven with the teaching of Easwaran for the purpose of preventing malfunctions in airbag deployment systems (Easwaran; Par 0034).
	The combination of Kuivenhoven and Easwaran does not explicitly teach the test current satisfying an igniter No-Fire Limit and a switch configured to connect the testing current source to one of the return terminal or the feed terminal.
	Reeb teaches the test current satisfying an igniter No-Fire Limit (Reeb; Par 0075; Reeb teaches the test current will not affect the triggering of the airbag) and a switch (Reeb; Fig 6, Element 38b) configured to connect the testing current source to one of the return terminal (Reeb; Fig 6, Element M) or the feed terminal (Reeb; Fig 6, Element L, Par 0069, and Par 0086; Reeb teaches connecting a test current to the main circuit via a switch and using a transformer).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven and Easwaran with the teaching of Reeb for the purpose of accurately testing a circuit without activating it (Reeb; Par 0006).

Regarding Claim 2, the combination of Kuivenhoven, Easwaran, and Reeb teaches the system according to claim 1.  Kuivenhoven further teaches wherein the feed terminal and the return terminal are connected to an actuator (Kuivenhoven; the deployment control module 145 may deploy airbags, control valves, move pistons, activate batteries, deploy wings, close doors, start engines, actuate fuel valves, etc., para 0048 also see Fig. 1 [145 connected to feed and return lines]).

Regarding Claim 3, the combination of Kuivenhoven, Easwaran, and Reeb teaches to disclose the system according to claim 2.
Kuivenhoven fails to disclose wherein the actuator has a current blocking diode in parallel with resistive and inductive elements of the actuator.
Easwaran teaches wherein the actuator has a current blocking diode (Easwaran; Fig 1, Element 130) in parallel with resistive (Easwaran; Fig 1, Element 127) and inductive elements (Easwaran; Fig 1, Element 125) of the actuator (Easwaran; Par 0039).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven with the teaching of Easwaran for the purpose of using actuators that work even with a low energy reserve voltage or battery voltage in passenger safety systems (Easwaran; Par 0039).

Regarding Claim 4, the combination of Kuivenhoven, Easwaran, and Reeb teaches to disclose the system according to claim 3.
Kuivenhoven fails to disclose wherein the current blocking diode is oriented with a cathode connected to the feed terminal and an anode connected to the return terminal.
	Easwaran teaches wherein the current blocking diode is oriented with a cathode connected to the feed terminal (Easwaran; Fig 1, Element 120) and an anode connected to the return terminal (Easwaran; Fig 1, Element 135 and Par 0033).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven with the teaching of Easwaran for the purpose of using actuators that work even with a low energy reserve voltage or battery voltage in passenger safety systems (Easwaran; Par 0039).

Regarding Claim 5, the combination of Kuivenhoven, Easwaran, and Reeb teaches to disclose the system according to claim 2.
Kuivenhoven fails to disclose wherein the actuator is a low energy actuator. 
Easwaran teaches wherein the actuator is a low energy actuator (Easwaran; Par 0033). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven with the teaching of Easwaran for the purpose of using actuators that work even with a low energy reserve voltage or battery voltage in passenger safety systems (Easwaran; Par 0039).

Regarding Claim 6, the combination of Kuivenhoven, Easwaran, and Reeb teaches the system according to claim 1, wherein the switch includes a first switch configured to connect the testing current source to the feed terminal (Kuivenhoven; the high side driver 175 includes a first gated transistor (e.g., MOSFET) [switch] serially coupled (directly or indirectly) to drive current to the squib 180 [via the feed line terminal/X], para 0053; also see Fig. 1).

Regarding Claim 7, the combination of Kuivenhoven, Easwaran, and Reeb teaches the system according to claim 1. Kuivenhoven further teaches further comprising a second switch configured to connect a current sink to the return terminal (Kuivenhoven; The low side driver 185 includes a second gated transistor (e.g., MOSFET) serially coupled (directly or indirectly) to receive current from the squib 180., para 0053; also see Fig. 1).

Regarding Claim 8, the combination of Kuivenhoven, Easwaran, and Reeb teaches the system according to claim 1. Kuivenhoven further teaches wherein the switch includes a third switch configured to connect the testing current source to the return terminal (Kuivenhoven; Fig. 6B, Element S1 and para 0067).

Regarding Claim 9, the combination of Kuivenhoven, Easwaran, and Reeb teaches the system according to claim 1. Kuivenhoven further teaches further comprising a fourth switch configured to connect a current sink to the feed terminal (Kuivenhoven; Fig. 6B, Element S5 and para 0067).

Regarding Claim 21, the combination of Kuivenhoven, Easwaran, and Reeb teaches the system according to claim 1. Easwaran further teaches f wherein the system is configured to detect the polarity of the current blocking diode by comparing the voltage between the feed terminal and the return terminal with an upper threshold of a diode voltage drop (Easwaran; Par 0046; Easwaran teaches that the voltages measured are compared to predetermined voltages).

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Kuivenhoven in view of Easwaran in view of Reeb in view of Li et al. (US 2008/0278174 A1, heretofore referred to as Li).

Regarding Claim 12, the combination of Kuivenhoven, Easwaran, and Reeb teaches the system according to claim 1.
The combination of Kuivenhoven, Easwaran, and Reeb fails to disclose wherein the measurement unit is configured to determine a slope of the voltage over time. 
Li teaches wherein the measurement unit is configured to determine a slope of the voltage over time (Li; using the dV/dt slope method of the present invention, para 0034; the step of measuring the steady state DC voltage and the resistance of the dielectric breakdown fault when a slope of a curve of the change in voltage over time approaches 0., claim 30). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven with the teaching of Li for the purpose of providing a parameter for quick, accurate and cost effective fault detection (Li; para 0009).

Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over Kuivenhoven in view of Reeb.
Regarding Claim 13, Kuivenhoven teaches a method for diagnosing leakage in a squib loop (Kuivenhoven; a squib resistance diagnostic circuit for determining whether a squib resistance is within a predetermined squib resistance range, para 0009; The diagnostic fault data stored within the fault registers of the squib driver module 120 indicate whether a fault (open, short, resistance value outside a predetermined range [leakage/short-circuit resistance diagnosed] para 0045), the method comprising the steps of: 
connecting a testing current source to a feed terminal of the squib loop, providing a testing current to the feed terminal (Kuivenhoven; As shown, each squib circuit 135 includes a high side driver (HSD) 175 and a low side driver (LSD) 185 coupled for controlling test or deployment current to the corresponding squib 180 embedded in the corresponding squib-controlled device 125, para 0053; also see Fig. 1); 
connecting a measuring circuit between the feed terminal and a return terminal, and measuring a voltage value between the return terminal and the feed terminal (Kuivenhoven; The squib resistance diagnostic circuit 1200 includes... a second differential amplifier 1220 to measure the voltage across the squib 180, para 0085).
Kuivenhoven fails to explicitly disclose wherein the voltage value is a peak voltage measured after waiting a delay time from the providing the testing current.
	Reeb teaches wherein the voltage value is a peak voltage (Reeb; Par 0045; Reeb teaches measuring a peak voltage) measured only after waiting a delay time from the providing the testing current (Reeb; Par 0060, 0087, and Par 0100; Reeb teaches waiting a delay time after activating the switch to measure).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven and Easwaran with the teaching of Reeb for the purpose of accurating testing a circuit without activating it (Reeb; Par 0006).

Regarding Claim 14, the combination of Kuivenhoven and Reeb teaches the method according to claim 13. Kuivenhoven further teaches further comprising: before providing a testing current to the feed terminal, connecting a current sink to the return terminal (Kuivenhoven; The low side driver 185 includes a second gated transistor (e.g., MOSFET) serially coupled (directly or indirectly) to receive current from the squib 180 [current sink connected before HSD signal]... the high side driver 175 receives an HSD control signal that may be the result of an HSD control circuit 190, e.g., an AND gate 190, that receives multiple enable signals, e.g., an HSD enable signal and a no-fault-detected signal, para 0053).


Claims 17-19 are rejected under 35 U.S.C. 103 as being obvious over Kuivenhoven in view of Griffin in view of Reeb.
Regarding Claim 17, Kuivenhoven teaches a system for diagnosing leakage in a squib loop a squib resistance diagnostic circuit for determining whether a squib resistance is within a predetermined squib resistance range, para 0009; The diagnostic fault data stored within the fault registers of the squib driver module 120 indicate whether a fault (open, short, resistance value outside a predetermined range [leakage/short-circuit resistance diagnosed] para 0045), the system comprising: a high side driver connected to a firing voltage source and a feed terminal for the squib loop (As shown, each squib circuit 135 includes a high side driver (HSD) 175 and a low side driver (LSD) 185 coupled for controlling test or deployment current to the corresponding squib 180 embedded in the corresponding squib-controlled device 125, para 0053; also see Fig. 1 [high side driver HSD 175 is connected to firing voltage SDV and to feed line terminal X of squid loop 180]); a low side driver connected to a return terminal for the squib loop and a ground (As shown, each squib circuit 135 includes a high side driver (HSD) 175 and a low side driver (LSD) 185 coupled for controlling test or deployment current to the corresponding squib 180 embedded in the corresponding squib-controlled device 125, para 0053; also see Fig. 1 [low side driver LSD 185 is connected to return line terminal Y of squid loop 180 and to ground]); a testing current source being configured to provide a test current to the feed terminal for a defined time period (a high side driver (HSD) 175and a low side driver (LSD) 185 coupled for controlling test or deployment current to the corresponding squib 180... the high side driver 175 includes a first gated transistor (e.g., MOSFET) serially coupled (directly or indirectly) to drive current to the squib 180. The low side driver 185 includes a second gated transistor (e.g., MOSFET) serially coupled (directly or indirectly) to receive current from the squib 180, para 0053); and a voltage measurement circuit to measure a voltage between the feed terminal and the return terminal (The squib resistance diagnostic circuit 1200 includes... a second differential amplifier 1220 to measure the voltage across the squib 180, para 0085)
Kuivenhoven fails to disclose a peak detector circuit, an analog to digital converter and a time delay circuit, the peak detector providing a peak voltage to the analog to digital converter to measure the voltage after a time delay determined by the time delay circuit.
Griffin teaches wherein a peak detector circuit (Griffin; A sensor interface circuit 122 receives the sensor output signal from the sensor... Amplifiers 132 and 134 amplify the sensor output signals to facilitate identification of peak amplitudes, para 0029), an analog to digital converter (Griffin; an analog-to-digital converter (ADC), para 0032) and a time delay circuit (Griffin; The microcontroller 150 compensates for the propagation delay of the sensor interface circuit 104 by adding the propagation delay to this timer value., para 0034), the peak detector providing a peak voltage to the analog to digital converter to measure the voltage after a time delay determined by the time delay circuit (Griffin; the corresponding output Voutx or Vouty at the peak amplitude. The outputs Voutx and Vouty are then provided to an analog-to-digital converter (ADC), para 0032; the microcontroller 108 programs the second microcontroller to generate the hold signal at a time interval defined by the window timing value, e.g., 444 ns after detecting the peak amplitude in this example., para 0026). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven with the teaching of Griffin for the purpose of accurately determining resistance while minimizing false positives or false negatives in airbag deployment systems (Griffin; paras 0005 and 0006).
The combination of Kuivenhoven and Griffin does not explicitly teach to measure the voltage only after a time delay after the test current is provided to the feed terminal.
Reeb teaches to measure the voltage only after a time delay (Reeb; Par 0087; Reeb teaches measuring after the time delay) after the test current is provided to the feed terminal (Reeb; Par 0060, and Par 0100; Reeb teaches waiting a delay time after activating the switch to measure).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Kuivenhoven and Easwaran with the teaching of Reeb for the purpose of accurating testing a circuit without activating it (Reeb; Par 0006).	

Regarding Claim 18, the combination of Kuivenhoven, Griffin, and Reeb teaches the system according to claim 17. Kuivenhoven further teaches further comprising a first switch configured to connect the testing current source to the feed terminal (Kuivenhoven; the high side driver 175 includes a first gated transistor (e.g., MOSFET) [switch] serially coupled (directly or indirectly) to drive current to the squib 180 [via the feed line terminal/X], para 0053; also see Fig. 1).

Regarding Claim 19, the combination of Kuivenhoven, Griffin, and Reeb teaches the system according to claim 18. Kuivenhoven further teaches further comprising a second switch configured to connect a current sink to the return terminal (Kuivenhoven; The low side driver 185 includes a second gated transistor (e.g., MOSFET) serially coupled (directly or indirectly) to receive current from the squib 180., para 0053; also see Fig. 1).

Allowable Subject Matter
Claims 10-11, 15-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 10, the specific limitations of  “… wherein the measurement unit is configured to determine if the peak voltage is in a first threshold range when sourcing current in a first direction and determine if the peak voltage is in a second threshold range when sourcing current in a second direction opposite the first direction.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 11 is objected to for depending from objected claim 10.
In claim 15, the specific limitations of  “… connecting the testing current source to the return terminal of the squib loop; providing a testing current to the return terminal; connecting the measuring circuit between the return terminal and the feed terminal; and measuring a peak voltage between the return terminal and the feed terminal after waiting the delay time from the providing the testing current.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 16 is objected to for depending from objected claim 15.
In claim 20, the specific limitations of  “… further comprising a third switch configured to connect the testing current source to the return terminal and a fourth switch configured to connect the current sink to the feed terminal.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Schumacher et al teaches a time delay in a squib test.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858